Case 9:20-md-02924-RLR Document 3252 Entered on FLSD Docket 04/15/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                        MDL NO 2924
   PRODUCTS LIABILITY                                                                 20-MD-2924
   LITIGATION

                                                           JUDGE ROBIN L ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE REINHART

   __________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                                    PRETRIAL ORDER # 64
                               Tenth Census Implementation Order:
              Access to Unfiled Claimant Census Plus Forms for Generic Defendants

          In Pretrial Order # 53, the Court set forth a process for allowing access to the individual

   Filed Plaintiffs’ Census Plus Forms (“CPFs”), as well as reports on aggregated data contained

   within the Census Registry. In Pretrial Order # 55, the Court set forth a process for access to the

   CPFs completed by individuals as a condition of their entry into the Census Registry as Unfiled

   Claimants for all Defendants except the Generic Defendants, reserving the timing of such access

   for the Generic Defendants. This Order sets forth the process and access for Generic Defendants

   for Unfiled Claimants’ CPF data. This Order does not modify the access of Plaintiffs or their

   counsel, nor of the other (non-Generic) Defendants, from what has been established by prior Order

   of this Court.

   I.     ACCESS TO INDIVIDUAL UNFILED CLAIMANT CPFs

          Each Generic Manufacturer Defendant may begin on April 15, 2021, to request access from

   Litigation Management, Inc. (“LMI”) as to any or all CPFs in which it is listed through the
Case 9:20-md-02924-RLR Document 3252 Entered on FLSD Docket 04/15/2021 Page 2 of 3




   defendant mapping process (whether by LMI’s matching or manual addition of the Claimant)

   (hereinafter an “Eligible Defendant”). 1

            Individual CPF access is only granted to Eligible Defendants, not to all Defendants in this

   MDL Proceeding. Thus, if a CPF does not name or map to a particular Generic Defendant (for

   example, the Defendant only made an injectable in 2017 and the CPF alleges only syrup use, or

   the CPF alleges injectable use but only in 2015), that Generic Defendant will not be able to request

   access to that CPF.

            Beginning on April 15, 2021, LMI shall begin to grant Eligible Defendants access to any

   CPF submitted before January 1, 2021. Pursuant to Pretrial Order # 59, this access applies only to

   Unfiled Claimants whose CPFs do not have an important deficiency and who allege one of the ten

   cancers identified by Plaintiffs’ leadership. See DE 2533. No access is granted to any individual

   CPF with important deficiencies or which alleges an injury other than the ten cancers designated

   by Plaintiffs’ leadership. Adam Pulaski (on behalf of Plaintiffs), Joseph Petrosinelli (on behalf of

   Defendants) (collectively, “Registry Coordinating Counsel”), and the Special Master shall agree

   upon a rolling schedule for access to subsequent tranches of CPFs.

            If any party (including any Unfiled Claimant) believes there is an error in access, the party

   shall provide LMI with a short description of the discrepancy, including why they believe the

   access has been granted or denied in error. Plaintiffs’ Liaison Counsel and Defense Liaison

   Counsel shall be copied on these communications. 2 If the matter is not resolved, LMI shall forward




   1
     Nothing in this Order precludes LMI from continuing to provide extracted data consistent with the processes put in
   place prior to entry of this Order. The Special Master shall be copied on any such requests.
   2
     The process set forth herein is not intended to capture substantive/merits disputes, but instead only technological and
   similar errors.


                                                              2
Case 9:20-md-02924-RLR Document 3252 Entered on FLSD Docket 04/15/2021 Page 3 of 3




   the correspondence to the Special Master for resolution, in consultation with Adam Pulaski and

   Joseph Petrosinelli.

           The Generic Defendants shall receive access to prescription records, purchase records, and

   medical records in the same manner and timing as provided in Pretrial Order # 55 for the other

   Defendants.

           The Special Master shall have the authority to modify any deadline set in this section, in

   consultation with LMI and Registry Coordinating Counsel.

   II.     PROCESS FOR CORRECTION OF CPFs

           The Special Master shall have the authority to modify any deadline set in this section, in

   consultation with LMI and Registry Coordinating Counsel.

   III.    CONFIDENTIALITY OF CPFs

           A CPF is considered “protected health information” as defined in Pretrial Order # 26 and

   45 C.F.R. § 160.103 and shall be treated as Confidential Information and subject to the provisions

   relating to confidentiality set forth in Pretrial Order # 26.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 15th day of April,

   2021.



                                                           ROBIN L. ROSENBERG
                                                           UNITED STATES DISTRICT JUDGE




                                                      3
